COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                  No. 08-19-00182-CV
                                                  §
                                                                     Appeal from the
  IN THE INTEREST OF S.J.H.,                      §
                                                                   65th District Court
  A Child.                                        §
                                                                of El Paso County, Texas
                                                  §
                                                                  (TC# 2017DCM7953)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was reversible

error in the judgment. We therefore reverse the judgment of the court below and remand the

cause for further proceedings, in accordance with this Court’s opinion.

       It appearing to this Court that Appellant is indigent for purposes of appeal, this Court

makes no order with respect thereto. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 9TH DAY OF DECEMBER, 2019.

                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and McClure, Senior Judge
McClure, Senior Judge (Sitting by Assignment)